EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: A Request for Continued Examination filed with Amended Claims and Remarks on June 22, 2022, and a Terminal Disclaimer filed on June 30, 2022.
2.	Claims 1-18 are pending in the case; Claims 1, 7, and 13 are independent claims; Claims 13-18 are new claims.

3.	In the Final Rejection mailed on March 30, 2022, Claims 1 and 7 were objected to because of informalities, but Claim Amendments filed on June 22, 2022 have rendered this Objection moot.
4. 	In the Final Rejection mailed on March 30, 2022, Claims 1-12 were rejected on the ground of nonstatutory double patenting over US Patent No. 9,891,965, but the Terminal Disclaimer filed on June 30, 2022 has rendered this rejection moot.  It is noted that new Claims 13-18 also required a terminal disclaimer (see Interview Summary). 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022, has been entered.


Allowable Subject Matter
5.	Claims 1-18 are allowed.
With respect to independent Claim 1 (and similarly, independent Claim 7), as discussed in the Final Rejection mailed on March 30, 2022, in view of the Terminal Disclaimer filed on June 30, 2022, the prior art of record does not appear to teach or suggest the combination of steps/features recited in Claim 1, particularly with respect to provide a split screen mode in which a first window associated with a first audio signal and a second window associated with a second audio signal are displayed on the touch display, output the second audio signal while a focus is on the second window, receive a first user input to change a size of the first window, increase a size of the first window according to the first user input, decrease a size of the second window in correspondence with the size increase of the first window, and automatically change the focus from the second window to the first window in response to the size of the first window increased to larger than a specified size, and when the focus is changed from the second window to the first window, automatically output the first audio signal.  With respect to independent Claim 13, this claim does not recite an automatic change in focus but instead recites automatically output the first audio signal in response to the size of the first window increased to larger than a specified size, and automatically display the second window by decreasing an amount of brightness of the second window in response to decreased size of the second window, which is also not taught or suggested by the prior art of record.
	The prior art of Wang et al. (US 8,302,026 B2) is directed towards a multi-panel user interface allowing for a single actuation resizing of panels.  Wang teaches that windows/panels in split screen mode can be resized by single actuation (i.e., increasing the size of the first window while simultaneously decreasing the size of the second window), and further teaches that different content can be presented within each window, and while a skilled artisan would understand that a window (or multiple windows) in Wang could output an audio signal, Wang does not appear to disclose or suggest “output the second audio signal while a focus is on the second window” and “automatically change the focus from the second window to the first window in response to the size of the first window increased to larger than a specified size, and when the focus is changed from the second window to the first window, automatically output the first audio signal” as required by Claim 1.  Similarly, Wang appears to be silent with respect to “automatically output the first audio signal in response to the size of the first window increased to larger than a specified size” as recited in Claim 13, and also does not appear to disclose or suggest “automatically display the second window by decreasing an amount of brightness of the second window in response to decreased size of the second window” as further required by Claim 13.
	The prior art of Fleming (US 2008/0288876 A1) is directed towards varying the audio of multiple windows in various ways based on window configurations and/or user preferences.  Fleming teaches multiple windows corresponding to programs capable of producing audio output displayed on a screen, and further teaches that the audio associated with the media of each window can be scaled according to the user’s input, such as an interaction with an audio control bar of a corresponding window, but further suggests that audio scaling can occur in response to visibility parameters of a window, such as when a window is no longer in focus or a portion of a window is no longer visible.  However, Fleming does not appear to disclose or suggest “automatically change the focus from the second window to the first window in response to the size of the first window increased to larger than a specified size, and when the focus is changed from the second window to the first window, automatically output the first audio signal” in the manner required by Claim 1.  Similarly, Fleming is silent with respect to “automatically output the first audio signal in response to the size of the first window increased to larger than a specified size” as recited in Claim 13, and also does not appear to disclose or suggest “automatically display the second window by decreasing an amount of brightness of the second window in response to decreased size of the second window,” as further required by Claim 13.
	The prior art of Thijssen (US 2010/0293468 A1) is directed towards audio controls based on window settings.  Thijssen teaches displaying an application window that outputs an associated sound output, and in response to user’s input to manipulate the window size, determining an audio setting corresponding to the new window size and outputting the sound in accordance with the setting, such as increasing the sound volume when the window size increases and decreasing the volume when the window size is reduced.  While Thijssen suggests that audio adjustment can be based on multiple windows, Thijssen does not appear to disclose or suggest “automatically change the focus from the second window to the first window in response to the size of the first window increased to larger than a specified size, and when the focus is changed from the second window to the first window, automatically output the first audio signal” as required by Claim 1.  In addition, Thijssen appears to be silent with respect to “automatically output the first audio signal in response to the size of the first window increased to larger than a specified size” as recited in Claim 13, and also does not appear to disclose or suggest “automatically display the second window by decreasing an amount of brightness of the second window in response to decreased size of the second window” as further required by Claim 13.
	The prior art of Langlois et al. (US 2013/0159941 A1) is directed towards displaying information on a touch screen display in response to a gesture.  Langlois teaches displaying multiple windows and adjusting visual effects of the windows as they are resized.  While Langlois suggests that when a window size needs to be reduced, the image corresponding to the reduced size window can be reduced in size, or that other visual representations can be applied to the image in order to reduce the amount or quantity of information displayed for the image.  However, Langlois does not appear to disclose or suggest “automatically display the second window by decreasing an amount of brightness of the second window in response to decreased size of the second window,” as recited in Claim 13.

Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179